Order entered June 29, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00261-CV

                        RICHARD GOLDBERG, ET AL, Appellants

                                              V.

                     EMR (USA HOLDINGS) INC., ET AL, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-14064

                                          ORDER
                 Before Chief Justice Wright, Justice Evans, and Justice Brown

       By letter dated April 5, 2018, we questioned our jurisdiction over the conditional cross-

appeal filed in this interlocutory appeal from an order denying appellants’ motion to dismiss

under chapter 27 of the civil practice and remedies code. See TEX. CIV. PRAC. & REM. CODE

ANN. § 27.003 (West 2015). The cross-appeal challenges two orders denying discovery.

       Having reviewed the jurisdictional briefing filed by the parties at our request and

applicable authorities, we conclude we lack jurisdiction over the cross-appeal. Accordingly, the

cross-appeal is DISMISSED. See TEX. R. APP. P. 42.3(a); Minett v. Snowden, No. 05-18-00003-

CV, 2018 WL 2929339, at *11-12 (Tex. App.—Dallas June 12, 2018, no pet. h.).



                                                     /s/   DAVID EVANS
                                                           JUSTICE